Appeal by the employer and its insurance carrier from an award dated December 16, 1947, made by the Workmen’s Compensation Board for death benefits arising out of the death of Fred J. Roberts and payable to his widow and dependent mother. The decedent was employed as superintendent of the employer’s plant at Elmira, Hew York. The employer was engaged in the manufacture of valves and fittings. On May 28, 1946, a serious flood overran parts of the city of Elmira. As the water rose the decedent was busy in and out of the building supervising the salvage of the employer’s property. Finally, it became necessary for the claimant to leave the plant on a makeshift raft. Due to the unusual activities, confusion, nervousness and extreme worry and concern for the property of the employer and also for the safety of his own life, the claimant was caused to suffer a cerebral hemorrhage, from which he died on the 29th day of May, 1946. The board found that the decedent suffered an accidental injury arising out of and in the course of his employment, which resulted in his death. The evidence sustains the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Foster and Russell, J J.